Exhibit 10.3






PERFORMANCE UNIT AGREEMENT
(U.S. Citizens Subject to IRC 457A)


THIS AGREEMENT, by and between XL Group Ltd, an exempted company incorporated in
Bermuda with limited liability (“the Company”), and You (the “Grantee”) is
effective as of February 28, 2017.
WHEREAS, Grantee is an employee of the Company and/or any of its subsidiaries
(collectively called the “Company”); and
WHEREAS, the Company regards Grantee as a valuable employee of the Company and
has determined it to be in the interest of the Company to grant to Grantee an
award of Performance Units pursuant to Article VII of the Company’s 1991
Performance Incentive Program (the “Plan”);
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the Company and Grantee
agree as follows:
(a)Grant of Performance Units.
The Company has granted to Grantee an award (the “Award”) on February 28, 2017
(the “Grant Date”) with a target amount of Performance Units (the “Target
Amount”), subject to the restrictions set forth below (the “Performance Units”).
Performance metrics and goals have been established by the Management
Development and Compensation Committee of the Board of Directors (the
“Committee”) for the Performance Period. The performance goals consist of one or
more business criteria as approved by the Company’s shareholders and consistent
with Article VII.A.2 of the Plan, and were established not later than 90 days
after the beginning of the performance period applicable to such Award, as
required or permitted for “performance-based compensation” under Code Section
162(m). Grants made to 162(m) covered individuals are intended to comply with
the requirements for performance-based compensation under Code Section 162(m).
The Performance Period will begin on January 1, 2017 and end on December 31,
2019.
The Award is granted pursuant to the terms of the Company’s 1991 Performance
Incentive Program, which is incorporated by reference herein. Any capitalized
terms used herein and not defined shall have the meanings given to those terms
in the 1991 Performance Incentive Program.
(b)Vesting and Payment of Award.
The payment of the Award shall be contingent upon the achievement of the
pre-established performance goals established by the Committee pursuant to
paragraph (a).







--------------------------------------------------------------------------------




After the end of the last fiscal year of the Performance Period, the Committee
shall certify in writing the achievement of the performance goals and determine
the percentage of the Award to be paid. The percentage of the Award calculated
will be based on the performance factor approved by the Committee and will range
from 0% to 200% of the Target Amount (the “Calculated Award”).
Except as otherwise provided in paragraph (f) below, (i) the Calculated Award
will vest only if Grantee remains continuously employed by the Company through
the Payment Date, (ii) the portion of the Award, if any, that is not vested
immediately following termination of Grantee’s employment shall be immediately
forfeited, and (iii) distribution under the Performance Units will be made on
the Payment Date which will be February 28, 2020.
(c)Committee Discretion.
Notwithstanding the foregoing, the Committee, in its independent judgment,
reserves the authority to decrease the final Award payout amount from the
Calculated Award (the amount determined as a result of the achievement of the
performance goals for the Performance Period) including the authority to make no
payout at all—regardless of the actual achievement of performance goals—in
response to economic conditions at the time of payout, better or lower than
expected performance in other important business/financial measures, or any
other reason. As this Award is intended to qualify under Code Section 162(m),
the Committee may not exercise its discretion to increase any Calculated Award
amount in the case of this Award.
(d)Distribution in Stock.
On the distribution date determined in accordance with paragraph (b) above or
paragraph (f) below, the Company shall distribute to Grantee a number of Common
Shares, US$0.01 par value per share, of the Company (the “Shares”) equal to the
number of Performance Units, if any, that vested.
(e)    Rights and Restrictions.
The Performance Units shall not be transferable other than pursuant to will or
the laws of descent and distribution. Prior to vesting of the Performance Units
and delivery of the Shares to Grantee, Grantee shall not have any of the rights
and privileges of a shareholder as to the Shares subject to the Award.
Specifically, Grantee shall not have the right to receive dividends or the right
to vote such Shares prior to vesting of the Award and delivery of the Shares.










2



--------------------------------------------------------------------------------




(f)    Early Termination.
(i)    Death of Grantee. In the event Grantee dies while in the employment of
the Company, the following portion of the Award will vest and Shares equal to
the number of such vested Performance Units will be distributed at the time set
forth in this clause (i) below: (x) the percentage of the Award earned based
upon the extent, if any, of attainment of the performance goals for the Award as
measured at the earlier of the end of the calendar year during which such death
occurs or the end of the Performance Period, multiplied by (y) a fraction, the
numerator of which is the number of days during the Performance Period ending on
the date of Grantee’s death and the denominator of which is the number of days
in the Performance Period. Such Shares will be distributed to Grantee’s estate
or beneficiary on the earlier of: (x) the date after January 1 of the calendar
year immediately following the calendar year during which such death occurs and
on or prior to March 15 of such calendar year, as determined by the Company, or
(y) the Payment Date described in paragraph (b) above.
(ii)    Termination of Employment Due to Permanent Disability. In the event
Grantee’s employment with the Company is terminated by the Company by reason of
Grantee’s Permanent Disability, the following portion of the Award will vest and
Shares equal to the number of such vested Performance Units will be distributed
at the time set forth in this clause (ii) below: (x) the percentage of the Award
earned based upon the extent, if any, of attainment of the performance goals for
the Award as measured at the earlier of the end of the calendar year during
which such termination of employment occurs or the end of the Performance
Period, multiplied by (y) a fraction, the numerator of which is the number of
days during the Performance Period ending on the date of Grantee’s termination
of employment and the denominator of which is the number of days in the
Performance Period. Such Shares will be distributed to Grantee on the earlier
of: (x) the date after January 1 of the calendar year immediately following the
calendar year during which such termination of employment occurs and on or prior
to March 15 of such calendar year, as determined by the Company, or (y) the
Payment Date described in paragraph (b) above. For purposes hereof, “Permanent
Disability” means those circumstances under which Grantee has been unable to
perform his or her duties and responsibilities with the Company for at least 60
continuous days because of physical, mental or emotional incapacity resulting
from injury, sickness or disease, and will be unable to continue to perform his
or her duties and responsibilities for a total of six (6) months in any twelve
(12) month period because of physical, mental or emotional incapacity resulting
from injury, sickness or disease; provided, however, that with respect to any
Grantee who, at the time a determination concerning Permanent Disability is to
be made, is employed under a written employment agreement with the Company or an
Affiliate which includes a definition of “permanent disability” or “disability”,
Permanent Disability shall have the meaning so attributed in such employment
agreement.


3



--------------------------------------------------------------------------------




(iii)    Termination of Employment Due to Retirement. In the event Grantee’s
employment with the Company is terminated due to his or her Retirement (other
than as set forth in subparagraph (f)(v) below), the following portion of the
Award will vest and Shares equal to the number of such vested Performance Units
will be distributed at the time set forth in this clause (iii) below: (x) the
percentage of the Award earned based upon the extent, if any, of attainment of
the performance goals for the Award as measured at the earlier of the end of the
calendar year during which such Retirement occurs or the end of the Performance
Period, multiplied by (y) a fraction, the numerator of which is the number of
days during the Performance Period ending on the date of Grantee’s Retirement
and the denominator of which is the number of days in the Performance Period;
provided, that if such termination occurs within one year of the Grant Date,
then such termination will not be considered a “Retirement” for purposes of this
Agreement, no part of the Award will vest, and the entire Award will be
immediately cancelled and forfeited upon such termination. Such Shares will be
distributed to Grantee on the earlier of: (x) the date after January 1 of the
calendar year immediately following the calendar year during which such
termination of employment occurs and on or prior to March 15 of such calendar
year, as determined by the Company, or (y) the Payment Date described in
paragraph (b) above. For purposes hereof “Retirement” shall mean the termination
of employment by the Grantee if (i) the Grantee’s age plus continuous years of
service with the Company (for the avoidance of doubt, counting years of service
with a subsidiary of the Company prior to the closing date of the transaction in
which it became a subsidiary of the Company) is at least 65, (ii) such
termination of employment occurs either (x) after the Grantee has reached age 55
and the Grantee has a minimum of five years of continuous service with the
Company (counting not more than two years of service with a subsidiary of the
Company prior to the closing date of the transaction in which it became a
subsidiary of the Company), or (y) after the Grantee has reached age 60 and the
Grantee has a minimum of five years of continuous service with the Company
(counting not more than four years of service with a subsidiary of the Company
prior to the closing date of the transaction in which it became a subsidiary of
the Company), and (iii) a determination has been made by the Company, in its
sole discretion, that it is appropriate under the circumstances (taking into
account, without limitation, the intention of the Grantee with respect to future
employment) for the Performance Units to become vested at the time of such
termination of employment.


4



--------------------------------------------------------------------------------




(iv)    Termination Not For Cause. In the event Grantee’s employment with the
Company is terminated by the Company not for Cause (as defined below) other than
as set forth in subparagraph (f)(v) below, the following portion of the Award
will vest and Shares equal to the number of such vested Performance Units will
be distributed at the time set forth in this clause (iv) below: (x) the
percentage of the Award earned based upon the extent, if any, of attainment of
the performance goals for the Award as measured at the earlier of the end of the
calendar year during which such termination of employment occurs, or the end of
the Performance Period, multiplied by (y) a fraction, the numerator of which is
the number of days during the Performance Period ending on the last day worked
and the denominator of which is the number of days in the Performance Period.
Such Shares will be distributed to Grantee on the earlier of: (x) the date after
January 1 of the calendar year immediately following the calendar year during
which such termination of employment occurs and on or prior to March 15 of such
calendar year, as determined by the Company, or (y) the Payment Date described
in paragraph (b) above. For purposes hereof, “Cause” shall mean (I) conviction
of Grantee of a felony involving moral turpitude or dishonesty; (II) Grantee, in
carrying out his or her duties for the Company, has been guilty of (A) gross
neglect or (B) willful misconduct; provided, however, that any act or failure to
act by Grantee shall not constitute Cause for this purpose if such act or
failure to act was committed, or omitted, by Grantee in good faith and in a
manner reasonably believed to be in the overall best interests of the Company;
(III) Grantee’s continued willful refusal to obey any appropriate policy or
requirement duly adopted by the Company and the continuance of such refusal
after receipt of notice; or (IV) Grantee’s sustained failure to perform the
essential duties of Grantee’s role after receipt of notice. The determination of
whether Grantee acted in good faith and that he or she reasonably believed his
or her action to be in the Company’s overall best interest will be in the
reasonable judgment of the General Counsel of the Company or, if the General
Counsel shall have an actual or potential conflict of interest, the Committee.


5



--------------------------------------------------------------------------------




(v)    Change of Control. In the event there is a Change of Control of the
Company prior to the end of the Performance Period and during the period that
Grantee is employed by the Company, the Award will be treated as earned at
target (100%). Shares equal to the number of earned (or treated as earned under
this subparagraph (v)) Performance Units that subsequently vest in full, if any,
as provided in paragraph (b), or on a prorated basis, if any, as provided in
paragraphs (f)(i) through (f)(iv) above, will be distributed to Grantee as set
forth in paragraphs (b) or (f)(i) through (f)(iv), as applicable.
Notwithstanding the foregoing, in the event that, within two years after
consummation of a Change of Control which also constitutes a “change in control
event” (as defined in Treas. Reg. Section 1.409A-3(i)(5)) with respect to the
Company, Grantee’s employment with the Company is terminated either by the
Company without Cause or by Grantee for Good Reason (as defined below), any
earned (or treated as earned under this subparagraph (v)) Performance Units will
vest and Shares equal to the number of such vested Performance Units will be
distributed to Grantee at the time of such termination of employment. For this
purpose, “Good Reason” means (X) if Grantee is employed under a written
employment agreement with the Company or an Affiliate which includes a
definition of “good reason”, the definition of “good reason” in that agreement,
or (Y) if Grantee is not employed under a written employment agreement with the
Company or an Affiliate which includes a definition of “good reason”, “Good
Reason” means the occurrence of any of the following within two years after the
occurrence of a Change of Control, unless done with the prior written consent of
Grantee, where notice of termination is provided as described below: (I)(A) the
assignment to Grantee of any duties inconsistent in any material adverse respect
with his or her position, duties, authority or responsibilities, or (B) a
material diminution of Grantee’s duties, authority or responsibilities in effect
immediately before the Change of Control; (II) a material reduction in Grantee’s
annual base salary or target annual bonus; or (III) the Company’s requiring
Grantee’s primary office to be more than 50 miles from its then current location
but only if the new office is also more than 50 miles from Grantee’s principal
residence; provided that Grantee must provide written notice of his or her
intention to terminate employment for Good Reason to the Company within 60 days
of having actual knowledge of the events giving rise to such Good Reason, which
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination for Good Reason, the Company shall have 30 days from its
receipt of such notice to remedy the condition, in which case Good Reason shall
no longer exist with regard to such condition, and any date of termination for
Good Reason shall not be more than 180 days after the Good Reason event occurs.
(g)    Status of Shares.
Upon issuance, the Shares shall rank equally in all respects with the other
outstanding Shares of the Company and shall be fully paid.
(h)    Adjustments for Recapitalizations, Etc.
In the event of any alteration or re-organization whatsoever taking place in the
capital structure of the Company whether by way of capitalization of profits or
reserves, capital distribution, rights issue, consolidation or sub-division of
Shares, the conversion of one class of


6



--------------------------------------------------------------------------------




share to another or reduction of capital or otherwise, the number of Shares
subject to this Award shall be proportionately adjusted by the Board on an
equitable basis.
(i)    Obligations as to Capital.
The Company agrees that it will at all times maintain authorized and unissued
share capital sufficient to fulfill all of its obligations under this Agreement.
(j)    Dividend Equivalents.
As of each date on which a cash dividend is paid on Shares, the Target Amount of
Performance Units subject to this Award shall be increased by that number of
Performance Units (including fractional units) determined by (i): multiplying
the amount of such dividend (per Share) by the Target Amount of Performance
Units subject to this Award immediately before the payment of the dividend; and
(ii) dividing the total so determined by the Fair Market Value of a Share on the
date of payment of such cash dividend. Such additional Performance Units shall
have the same terms and conditions, including, without limitation, vesting and
distribution terms and conditions, as the Performance Units in respect of which
they were awarded.
(k)    Withholding.
Grantee agrees to make appropriate arrangements with the Company for
satisfaction of any applicable income tax withholding requirements or social
security or similar requirements arising out of the Award. The Company may
withhold or sell such number of Shares, to which the Grantee would otherwise be
entitled, as is appropriate in the opinion of the Company to meet any
responsibility for the withholding of taxes, social payments or other amounts
under applicable law.
(l)    Transfer Restrictions.
Grantee shall comply with the Company’s stock ownership guidelines as in effect
from time to time.
(m)    References.
References herein to rights and obligations of Grantee shall apply, where
appropriate, to the estate or personal representative of Grantee without regard
to whether specific reference to them is contained in a particular provision of
this Agreement.
(n)    Notice.


7



--------------------------------------------------------------------------------




Any notice required or permitted to be given under this Agreement shall be in
writing and shall be deemed to have been given when delivered personally or by
courier, or sent by certified or registered mail, postage prepaid, return
receipt requested, duly addressed to the party concerned at the address
indicated below or to such changed address as such party may subsequently by
similar process give notice of:
If to the Company:
By Post:
XL Group Ltd

O’Hara House
One Bermudiana Road
Hamilton HM 08
Bermuda
Attn.: General Counsel
Or, if the Company so agrees, may be in such other form including facsimile and
electronic mail as agreed, and will be effective only upon receipt by the
Company.
If to Grantee:
At the electronic mail address as shown in the Company’s records for the time
being, or, at Grantee’s most recent address shown on the Company’s corporate
records, or at any other address which Grantee may specify in a notice delivered
to the Company in the manner set forth herein.
(o)
Section 409A.

It is intended that this Agreement will comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and any regulations and guidelines
promulgated thereunder (collectively, “Section 409A”), to the extent the
Agreement is subject thereto, and the Agreement shall be interpreted on a basis
consistent with such intent. The parties hereto specifically intend that any
payments and benefits under this Agreement will not be considered deferred
compensation for purposes of Section 409A due to Treas. Reg. Section
1.409A-1(b)(4) or another applicable exception. However, notwithstanding any
provision to the contrary in this Agreement, if Grantee is deemed on the date of
his or her “separation from service” (within the meaning of Treas. Reg.
Section 1.409A-1(h)) with the Company to be a “specified employee” (within the
meaning of Treas. Reg. Section 1.409A-1(i)), then with regard to any payment
that is considered deferred compensation under Section 409A payable on account
of a “separation from service” that is required to be delayed pursuant to
Section 409A(a)(2)(B) of the Code (after taking into account any applicable
exceptions to such requirement), such payment shall be made on the date that is
the earlier of (i) the expiration of the six (6)-month period measured from the
date of Grantee’s “separation from service,” or (ii) the date of


8



--------------------------------------------------------------------------------




Grantee’s death (the “Delay Period”). Upon the expiration of the Delay Period,
all payments delayed pursuant to this paragraph (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid to Grantee in a lump sum and any remaining payments due
under this Agreement shall be paid in accordance with the normal payment dates
specified for them herein. Notwithstanding any provision of this Agreement to
the contrary, for purposes of any provision of this Agreement providing for the
payment of any amounts upon or following a termination of employment that are
considered deferred compensation under Section 409A, references to Grantee’s
“termination of employment” (and corollary terms) with the Company shall be
construed to refer to Grantee’s “separation from service” (within the meaning of
Treas. Reg. Section 1.409A-1(h)) with the Company. Whenever payments under this
Agreement are to be made in installments, each such installment shall be deemed
to be a separate payment for purposes of Section 409A.
(p)
Clawback Policy.

Notwithstanding any term of these Performance Units to the contrary, the Company
reserves the right to cancel these Performance Units or require the return of
Shares received under these Performance Units (or the cash value of the Shares,
as determined by the Board in its sole discretion) to the extent provided under,
and in accordance with, the Company's Clawback Policy as in effect from time to
time, which Policy is incorporated into this Agreement by reference.  As a
condition to the grant of these Performance Units, the Employee agrees that he
or she will be subject to, and comply with the terms of, the Company's Clawback
Policy as in effect from time to time as it applies to any compensation,
including equity awards, bonus and other incentive awards.
(q)    Governing Law.
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York without reference to the principles of conflict of laws.




9

